Name: Regulation (EU) NoÃ 1382/2013 of the European Parliament and of the Council of 17Ã December 2013 establishing a Justice Programme for the period 2014 to 2020 Text with EEA relevance
 Type: Regulation
 Subject Matter: cooperation policy;  social affairs;  justice;  European construction;  criminal law;  European Union law
 Date Published: nan

 28.12.2013 EN Official Journal of the European Union L 354/73 REGULATION (EU) No 1382/2013 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 17 December 2013 establishing a Justice Programme for the period 2014 to 2020 (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 81(1) and (2), Article 82(1) and Article 84 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the ordinary legislative procedure (3), Whereas: (1) The Treaty on the Functioning of the European Union (TFEU) provides for the creation of an area of freedom, security and justice, in which persons are free to move. To that end, the Union may adopt measures to develop judicial cooperation in civil and criminal matters and to promote and support the action of Member States in the field of crime prevention. Respect for fundamental rights as well as for common principles, such as non-discrimination, gender equality, effective access to justice for all, the rule of law and a well-functioning independent judicial system should be ensured in the further development of a European area of justice. (2) In the Stockholm Programme (4) the European Council reaffirmed the priority of developing an area of freedom, security and justice and specified as a political priority the achievement of a Europe of law and justice. Financing was identified as one of the important tools for the successful implementation of the Stockholm Programme's political priorities. The ambitious goals set by the Treaties and by the Stockholm Programme should be attained inter alia by establishing, for the period 2014 to 2020, a flexible and effective Justice Programme (the "Programme") which should facilitate planning and implementation. The general and specific objectives of the Programme should be interpreted in line with the relevant strategic guidelines defined by the European Council. (3) The Commission Communication of 3 March 2010 on the Europe 2020 Strategy sets out a strategy for smart, sustainable and inclusive growth. A well-functioning area of justice, where obstacles in cross-border judicial proceedings and access to justice in cross-border situations are eliminated, should be developed as a key element to support the specific objectives and flagship initiatives of the Europe 2020 Strategy and to facilitate mechanisms designed to promote growth. (4) For the purposes of this Regulation, the term "judiciary and judicial staff" should be interpreted so as to include judges, prosecutors and court officers, as well as other legal practitioners associated with the judiciary, such as lawyers, notaries, bailiffs, probation officers, mediators and court interpreters. (5) Judicial training is central to building mutual trust and improves cooperation between judicial authorities and practitioners in the various Member States. Judicial training should be seen as an essential element in promoting a genuine European judicial culture in the context of the Commission Communication of 13 September 2011 entitled "Building trust in EU-wide justice. A new dimension to European judicial training", the Council Resolution on the training of judges, prosecutors and judicial staff in the European Union (5), the Council conclusions of 27 and 28 October 2011 on European judicial training and the European Parliament resolution of 14 March 2012 on judicial training. (6) Judicial training can involve different actors, such as Member States' legal, judicial and administrative authorities, academic institutions, national bodies responsible for judicial training, European-level training organisations or networks, or networks of court coordinators of Union law. Bodies and entities pursuing a general European interest in the field of training of the judiciary, such as the European Judicial Training Network (EJTN), the Academy of European Law (ERA), the European Network of Councils for the Judiciary (ENCJ), the Association of the Councils of State and Supreme Administrative Jurisdictions of the European Union (ACA-Europe), the Network of the Presidents of Supreme Judicial Courts of the European Union (RPCSJUE) and the European Institute of Public Administration (EIPA), should continue to play their role in promoting training programmes with a genuine European dimension for the judiciary and judicial staff, and could therefore be granted adequate financial support in accordance with the procedures and the criteria set out in the annual work programmes adopted by the Commission pursuant to this Regulation. (7) The Union should facilitate training activities on the implementation of Union law by considering the salaries of participating judiciary and judicial staff incurred by the Member States' authorities as eligible costs or co-financing in kind, in accordance with Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (6) (the "Financial Regulation"). (8) Access to justice should include, in particular, access to courts, to alternative methods of dispute settlement and to public office-holders obliged by the law to provide parties with independent and impartial legal advice. (9) In December 2012 the Council endorsed the EU Drugs Strategy (2013-20) (7), which aims to take a balanced approach based on simultaneous reduction of drug demand and drug supply, acknowledging that drug demand reduction and drug supply reduction are mutually reinforcing elements in illicit drugs policy. That Strategy maintains as one of its main objectives the aim of contributing to a measurable reduction of drug demand, of drug dependence and of drug-related health and social risks and harms. Whereas the Drug prevention and information programme established by Decision No 1150/2007/EC of the European Parliament and of the Council (8) was based on a public health legal basis and covered those aspects, the Programme is founded on a different legal basis and should aim at the further development of a European area of justice based on mutual recognition and mutual trust, in particular by promoting judicial cooperation. Thus, in responding to the need for simplification and in line with the legal basis of each programme, the Health for Growth Programme can support measures to complement the Member's States action in attaining the objective of reducing drug-related health damage, including information and prevention. (10) Another important element of the EU Drugs Strategy (2013-20) is drug supply reduction. Whereas the Instrument for financial support for police cooperation, preventing and combating crime, and crisis management, as part of the Internal Security Fund, should support actions aimed at preventing and combating the trafficking of drugs and other types of crime, and in particular measures targeting the production, manufacture, extraction, sale, transport, importation and exportation of illegal drugs, including possession and purchase with a view to engaging in drug trafficking activities, the Programme should cover those aspects of drugs policy that are not covered by the Instrument for financial support for police cooperation, preventing and combating crime, and crisis management, as part of the Internal Security Fund, or by the Health for Growth Programme and are closely linked to its general objective. (11) In any case, the continued financing of the priorities under the 2007-2013 programming period that have been maintained as objectives under the new EU Drugs Strategy (2013-20) should be ensured, and funds should therefore be available from the Health for Growth Programme, the Instrument for financial support for police cooperation, preventing and combating crime, and crisis management, as part of the Internal Security Fund, and the Programme in accordance with their respective priorities and legal bases while avoiding any duplicate financing. (12) Pursuant to Article 3(3) of the Treaty on European Union (TEU), Article 24 of the Charter of Fundamental Rights of the European Union (the "Charter") and the 1989 United Nations Convention on the Rights of the Child, the Programme should support the protection of the rights of the child, including the right to due process, the right to understand the proceedings, the right to respect for private and family life and the right to integrity and dignity. The Programme should aim, in particular, to increase child protection within justice systems and access to justice for children, and should mainstream the promotion of the rights of the child in the implementation of all of its actions. (13) Pursuant to Articles 8 and 10 TFEU, the Programme should support the mainstreaming of equality between women and men and non-discrimination objectives in all its activities. Regular monitoring and evaluation should be carried out to assess the way in which gender equality and non-discrimination issues are addressed in the Programme's activities. (14) Experience of action at Union level has shown that achieving the objectives of the Programme in practice calls for a combination of instruments, including legal acts, policy initiatives and funding. Funding is an important tool complementing legislative measures. (15) In its conclusions of 22 and 23 September 2011 on improving the efficiency of future Union financial programmes supporting judicial cooperation, the Council stressed the important role played by Union financing programmes in the efficient implementation of the Union acquis and reiterated the need for more transparent, flexible, coherent and streamlined access to those programmes. (16) The Commission Communication of 29 June 2011 entitled 'A budget for Europe 2020' stresses the need for the rationalisation and simplification of Union funding. Especially in view of the current economic crisis, it is of the utmost importance that Union funds be structured and managed in the most diligent manner. Meaningful simplification and efficient management of funding can be achieved through a reduction in the number of programmes and through the rationalisation, simplification and harmonisation of funding rules and procedures. (17) In responding to the need for simplification, efficient management and easier access to funding, the Programme should continue and develop activities previously carried out on the basis of three programmes established by Council Decision 2007/126/JHA (9), Decision No 1149/2007/EC of the European Parliament and of the Council (10), and Decision No 1150/2007/EC. The mid-term evaluations of those programmes include recommendations aimed at improving the implementation of those programmes. The findings of those mid-term evaluations, as well as the findings of the respective ex-post evaluations, need to be taken into account in the implementation of the Programme. (18) The Commission Communication of 19 October 2010 entitled 'The EU Budget Review' and the Commission Communication of 29 June 2011 entitled 'A budget for Europe 2020' underline the importance of focusing funding on activities with clear European added value, i.e. where Union intervention can bring additional value compared to the action of Member States alone. Actions covered by this Regulation should contribute to the creation of a European area of justice by promoting the principle of mutual recognition, developing mutual trust between the Member States, increasing cross-border cooperation and networking and achieving the correct, coherent and consistent application of Union law. Funding activities should also contribute to achieving effective and better knowledge of Union law and policies by all concerned, and should provide a sound analytical basis for the support and the development of Union law and policies, in so doing contributing to their enforcement and proper implementation. Union intervention allows for those actions to be pursued consistently across the Union and brings economies of scale. Moreover, the Union is in a better position than Member States to address cross-border situations and to provide a European platform for mutual learning. (19) In selecting actions for funding under the Programme, the Commission should assess the proposals against pre-identified criteria. Those criteria should include an assessment of the European added value of the proposed actions. National projects and small-scale projects can also have European added value. (20) Bodies and entities that have access to the Programme should include national, regional and local authorities. (21) This Regulation lays down a financial envelope for the entire duration of the Programme which is to constitute the prime reference amount, within the meaning of point 17 of the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (11), for the European Parliament and the Council during the annual budgetary procedure. (22) In order to ensure that the Programme is sufficiently flexible to respond to changing needs and corresponding policy priorities throughout its duration, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission concerning modification of the percentages set out in the Annex to this Regulation for each specific objective that would exceed those percentages by more than 5 percentage points. To assess the need for such a delegated act, those percentages should be calculated on the basis of the financial envelope of the Programme for its entire duration, and not on the basis of annual appropriations. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (23) This Regulation should be implemented in full compliance with the Financial Regulation. In particular with regard to the eligibility conditions of value added tax (VAT) paid by grant beneficiaries, the eligibility of VAT should not depend on the legal status of the beneficiaries for activities which can be carried out by private and public bodies and entities under the same legal conditions. Taking into account the specific nature of the objectives and activities covered by this Regulation, it should be made clear, in calls for proposals, that, for activities which can be carried out by both public and private bodies and entities, the non-deductible VAT incurred by public bodies and entities is to be eligible, in so far as it is paid in respect of the implementation of activities, such as training or awareness-raising, which cannot be considered as the exercise of public authority. This Regulation should also make use of the simplification tools introduced by the Financial Regulation. Moreover, the criteria for identifying actions to be supported should aim at allocating the available financial resources to actions generating the highest impact in relation to the policy objective pursued. (24) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission in respect of the adoption of annual work programmes. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (12). (25) The annual work programmes adopted by the Commission pursuant to this Regulation should ensure appropriate distribution of funds between grants and public procurement contracts. The Programme should primarily allocate funds to grants, while maintaining sufficient funding levels for procurement. The minimum percentage of annual expenditure to be allocated to grants should be established in the annual work programmes and should be not less than 65 %. To facilitate project planning and co-financing by stakeholders, the Commission should establish a clear timetable for the calls for proposals, selection of projects and award decisions. (26) In order to ensure efficient allocation of funds from the general budget of the Union, consistency, complementarity and synergies should be sought between funding programmes supporting policy areas with close links to each other, in particular between the Programme and the Rights, Equality and Citizenship Programme established by Regulation (EU) No 1381/2013 of the European Parliament and of the Council (13), the Instrument for financial support for police cooperation, preventing and combating crime, and crisis management, as part of the Internal Security Fund, the Health for Growth Programme, the Erasmus+ Programme established by Regulation (EU) No 1288/2013 of the European Parliament and of the Council (14), the Horizon 2020 Framework Programme established by Regulation (EU) No 1291/2013 of the European Parliament and of the Council (15) and the Instrument for Pre-accession Assistance (IPA II). (27) The financial interests of the Union should be protected through proportionate measures throughout the expenditure cycle, including the prevention, detection and investigation of irregularities, the recovery of funds lost, wrongly paid or incorrectly used and, where appropriate, the imposition of administrative and financial penalties in accordance with the Financial Regulation. (28) In order to implement the principle of sound financial management, this Regulation should provide for appropriate tools to assess its performance. To that end, it should define general and specific objectives. To measure the achievement of those specific objectives, a set of concrete and quantifiable indicators should be established which should remain valid for the whole duration of the Programme. The Commission should submit annually to the European Parliament and to the Council a monitoring report which should be based inter alia on the indicators set out in this Regulation and which should give information on the use of available funds. (29) The Programme should be implemented in an effective manner, respecting sound financial management, while also allowing potential applicants to have effective access to the Programme. In order to support effective access to the Programme, the Commission should use its best endeavours to simplify and harmonise the application procedures and documents, the administrative formalities and the financial management requirements, to remove administrative burdens and to encourage grant applications from entities located in Member States which are under-represented in the Programme. The Commission should publish on a dedicated webpage information about the Programme, its objectives, the various calls for proposals and their time schedules. Basic documents and guidelines relating to the calls for proposals should be available in all the official languages of the institutions of the Union. (30) In accordance with point (l) of Article 180(1) of Commission Delegated Regulation (EU) No 1268/2012 (16) ('the Rules of Application'), the grant agreements should lay down provisions governing the visibility of the Union financial support, except in duly justified cases where public display is not possible or appropriate. (31) In accordance with Article 35(2) and (3) of the Financial Regulation and Article 21 of the Rules of Application, the Commission should make available, in an appropriate and timely manner, information concerning recipients and concerning the nature and purpose of the measures financed from the general budget of the Union. That information should be made available with due observance of the requirements of confidentiality and security, in particular the protection of personal data. (32) Since the objective of this Regulation, namely to contribute to the further development of a European area of justice based on mutual recognition and mutual trust, in particular by promoting judicial cooperation in civil and criminal matters, cannot be sufficiently achieved by the Member States but can rather, by reason of its scale and effects, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 TEU. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (33) In accordance with Article 3 of Protocol No 21 on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the TEU and to the TFEU, Ireland has notified its wish to take part in the adoption and application of this Regulation. (34) In accordance with Articles 1 and 2 of Protocol No 21 on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the TEU and to the TFEU, and without prejudice to Article 4 of that Protocol, the United Kingdom is not taking part in the adoption of this Regulation and is not bound by it or subject to its application. (35) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the TEU and to the TFEU, Denmark is not taking part in the adoption of this Regulation and is not bound by it or subject to its application. (36) In order to ensure the continuity of funding of activities previously carried out on the basis of Decision 2007/126/JHA, Decision No 1149/2007/EC and Decision No 1150/2007/EC, this Regulation should enter into force on the day following that of its publication, HAVE ADOPTED THIS REGULATION: Article 1 Establishment and duration of the Programme 1. This Regulation establishes a Justice programme ('the Programme'). 2. The Programme shall cover the period from 1 January 2014 to 31 December 2020. Article 2 European added value 1. The Programme shall finance actions with European added value which contribute to the further development of a European area of justice. To that end, the Commission shall ensure that the actions selected for funding are intended to produce results with European added value. 2. The European added value of actions, including that of small-scale and national actions, shall be assessed in the light of criteria such as their contribution to the consistent and coherent implementation of Union law and to wide public awareness about the rights deriving from it, their potential to develop mutual trust among Member States and to improve cross-border cooperation, their transnational impact, their contribution to the elaboration and dissemination of best practices or their potential to create practical tools and solutions that address cross-border or Union-wide challenges. Article 3 General objective The general objective of the Programme shall be to contribute to the further development of a European area of justice based on mutual recognition and mutual trust, in particular by promoting judicial cooperation in civil and criminal matters. Article 4 Specific objectives 1. To achieve the general objective set out in Article 3, the Programme shall have the following specific objectives: (a) to facilitate and support judicial cooperation in civil and criminal matters; (b) to support and promote judicial training, including language training on legal terminology, with a view to fostering a common legal and judicial culture; (c) to facilitate effective access to justice for all, including to promote and support the rights of victims of crime, while respecting the rights of the defence; (d) to support initiatives in the field of drugs policy as regards judicial cooperation and crime prevention aspects closely linked to the general objective of the Programme, in so far as they are not covered by the Internal security fund for financial support for police cooperation, preventing and combating crime, and crisis management or by the Health for Growth Programme; 2. The specific objectives of the Programme shall be pursued through, in particular: (a) enhancing public awareness and knowledge of Union law and policies; (b) with a view to ensuring efficient judicial cooperation in civil and criminal matters, improving knowledge of Union law, including substantive and procedural law, of judicial cooperation instruments and of the relevant case-law of the Court of Justice of the European Union, and of comparative law; (c) supporting the effective, comprehensive and consistent implementation and application of Union instruments in the Member States and the monitoring and evaluation thereof; (d) promoting cross-border cooperation, improving mutual knowledge and understanding of the civil and criminal law and the legal and judicial systems of the Member States and enhancing mutual trust; (e) improving knowledge and understanding of potential obstacles to the smooth functioning of a European area of justice; (f) improving the efficiency of judicial systems and their cooperation by means of information and communication technology, including the cross-border interoperability of systems and applications. Article 5 Mainstreaming In the implementation of all of its actions, the Programme shall seek to promote equality between women and men and to promote the rights of the child, inter alia by means of child-friendly justice. It shall also comply with the prohibition of discrimination based on any of the grounds listed in Article 21 of the Charter, in accordance with and within the limits set by Article 51 of the Charter. Article 6 Types of actions 1. The Programme shall finance inter alia the following types of actions: (a) analytical activities, such as the collection of data and statistics; the development of common methodologies and, where appropriate, indicators or benchmarks; studies, researches, analyses and surveys; evaluations; the elaboration and publication of guides, reports and educational material; workshops, seminars, experts meetings and conferences; (b) training activities, such as staff exchanges, workshops, seminars, train-the-trainer events, including language training on legal terminology, and the development of online training tools or other training modules for members of the judiciary and judicial staff; (c) mutual learning, cooperation, awareness-raising and dissemination activities, such as the identification of, and exchanges concerning, good practices, innovative approaches and experiences; the organisation of peer reviews and mutual learning; the organisation of conferences, seminars, information campaigns, including institutional communication on the political priorities of the Union as far as they relate to the objectives of the Programme; the compilation and publication of materials to disseminate information about the Programme and its results; the development, operation and maintenance of systems and tools, using information and communication technologies, including the further development of the European e-Justice portal as a tool to improve citizens' access to justice; (d) support for main actors whose activities contribute to the implementation of the objectives of the Programme, such as support for Member States in the implementation of Union law and policies, support for key European actors and European-level networks, including in the field of judicial training; and support for networking activities at European level among specialised bodies and entities as well as national, regional and local authorities and non-governmental organisations. 2. The European Judicial Training Network shall receive an operating grant to co-finance expenditure associated with its permanent work programme. Article 7 Participation 1. Access to the Programme shall be open to all bodies and entities legally established in: (a) Member States; (b) European Free Trade Association (EFTA) countries which are parties to the Agreement on the European Economic Area, in accordance with that Agreement; (c) candidate countries, potential candidates and countries acceding to the Union, in accordance with the general principles and the general terms and conditions laid down for the participation of those countries in the Union programmes established in the respective Framework Agreements and Association Council decisions, or similar agreements. 2. Bodies and entities which are profit-oriented shall have access to the Programme only in conjunction with non-profit or public organisations. 3. Bodies and entities legally established in third countries, other than those participating in the Programme in accordance with points (b) and (c) of paragraph 1, in particular countries where the European Neighbourhood Policy applies, may be associated to the actions of the Programme at their own cost, if this serves the purpose of those actions. 4. The Commission may cooperate with international organisations under the conditions laid down in the relevant annual work programme. Access to the Programme shall be open to international organisations active in the areas covered by the Programme in accordance with the Financial Regulation and the relevant annual work programme. Article 8 Budget 1. The financial envelope for the implementation of the Programme for the period 2014 to 2020 is set at EUR 377 604 000. 2. The financial allocation of the Programme may also cover expenses pertaining to preparatory, monitoring, control, audit and evaluation activities which are required for the management of the Programme and the assessment of the achievement of its objectives. The financial allocation may cover expenses relating to the necessary studies, meetings of experts, information and communication actions, including institutional communication of the political priorities of the Union, in so far as they are related to the general objectives of this Regulation, as well as expenses linked to information technology networks focusing on information processing and exchange and other technical and administrative assistance needed in connection with the management of the Programme by the Commission. 3. The annual appropriations shall be authorised by the European Parliament and the Council within the limits of the multiannual financial framework established by Council Regulation (EU, Euratom) No 1311/2013 (17). 4. Within the financial envelope for the Programme, amounts shall be allocated to each specific objective in accordance with the percentages set out in the Annex. 5. The Commission shall not depart from the allocated percentages of the financial envelope, as set out in the Annex, by more than 5 percentage points for each specific objective. Should it prove necessary to exceed that limit, the Commission shall be empowered to adopt delegated acts in accordance with Article 9 to modify each of the figures in the Annex by more than 5 and up to 10 percentage points. Article 9 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 8(5) shall be conferred on the Commission for the duration of the Programme. 3. The delegation of power referred to in Article 8(5) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 8(5) shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or the Council. Article 10 Implementing measures 1. The Commission shall implement the Programme in accordance with the Financial Regulation. 2. In order to implement the Programme, the Commission shall adopt annual work programmes in the form of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 11(2). 3. Each annual work programme shall implement the objectives of the Programme by determining the following: (a) the actions to be undertaken, in accordance with the general and specific objectives set out in Article 3 and Article 4(1), including the indicative allocation of financial resources; (b) the essential eligibility, selection and award criteria to be used to select the proposals which are to receive financial contributions, in accordance with Article 84 of the Financial Regulation and with Article 94 of its Rules of Application; (c) the minimum percentage of annual expenditure to be allocated to grants. 4. Appropriate and fair distribution of financial support between different areas covered by this Regulation shall be ensured. When deciding on the allocation of funds to those areas in the annual work programmes, the Commission shall take into consideration the need to maintain sufficient funding levels for both civil justice and criminal justice, as well as for judicial training and initiatives in the field of drugs policy within the scope of the Programme. 5. Calls for proposals shall be published on an annual basis. 6. In order to facilitate judicial training activities, the costs associated with the participation of judiciary and judicial staff in those activities and incurred by the Member States' authorities shall be taken into account in accordance with the Financial Regulation when providing corresponding funding. Article 11 Committee procedure 1. The Commission shall be assisted by a committee. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 12 Complementarity 1. The Commission, in cooperation with the Member States, shall ensure overall consistency, complementarity and synergies with other Union instruments including, inter alia, the Rights, Equality and Citizenship Programme, the Instrument for financial support for police cooperation, preventing and combating crime, and crisis management, as part of the Internal Security Fund, the Health for Growth Programme, the Erasmus+ Programme, the Horizon 2020 Framework Programme and the Instrument for Pre-accession Assistance (IPA II). 2. The Commission shall also ensure overall consistency, complementarity and synergies with the work of the Union bodies, offices and agencies operating in areas covered by the objectives of the Programme, such as Eurojust established by Council Decision 2002/187/JHA (18) and the European Monitoring Centre for Drugs and Drug Addiction (EMCDDA) established by Regulation (EC) No 1920/2006 of the European Parliament and of the Council (19). 3. The Programme may share resources with other Union instruments, in particular the Rights, Equality and Citizenship Programme, in order to implement actions meeting the objectives of both programmes. An action for which funding has been awarded from the Programme may also give rise to the award of funding from the Rights, Equality and Citizenship Programme, provided that the funding does not cover the same cost items. Article 13 Protection of the financial interests of the Union 1. The Commission shall take appropriate measures ensuring that, when actions financed under the Programme are implemented, the financial interests of the Union are protected by the application of preventive measures against fraud, corruption and any other illegal activities, by effective checks and, if irregularities are detected, by the recovery of amounts wrongly paid and, where appropriate, by effective, proportionate and dissuasive administrative and financial penalties. 2. The Commission or its representatives and the Court of Auditors shall have the power of audit, both on the basis of documents and on the spot, over all grant beneficiaries, contractors and subcontractors who have received Union funds under the Programme. 3. The European Anti-Fraud Office (OLAF) may carry out investigations, including on-the-spot checks and inspections, in accordance with the provisions and procedures laid down in Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council (20) and in Council Regulation (Euratom, EC) No 2185/96 (21) with a view to establishing whether fraud, corruption or any other illegal activity has occurred affecting the financial interests of the Union in connection with a grant agreement or grant decision or a contract funded under the Programme. 4. Without prejudice to paragraphs 1, 2 and 3, cooperation agreements with third countries and with international organisations, grant agreements, grant decisions and contracts resulting from the implementation of the Programme shall contain provisions expressly empowering the Commission, the Court of Auditors and OLAF to conduct the audits and investigations referred to in those paragraphs, in accordance with their respective competences. Article 14 Monitoring and evaluation 1. The Commission shall monitor the Programme annually in order to follow the implementation of actions carried out under it and the achievement of the specific objectives set out in Article 4. The monitoring shall also provide a means of assessing the way in which gender equality and non-discrimination issues have been addressed across the Programme's actions. 2. The Commission shall provide the European Parliament and the Council with: (a) an annual monitoring report based on the indicators set out in Article 15(2) and on the use of the available funds; (b) an interim evaluation report by 30 June 2018; (c) an ex-post evaluation report by 31 December 2021. 3. The interim evaluation report shall assess the achievement of the Programme's objectives, the efficiency of the use of resources and the Programme's European added value with a view to determining whether funding in areas covered by the Programme should be renewed, modified or suspended after 2020. It shall also address the scope for any simplification of the Programme, its internal and external coherence, and the continued relevance of all objectives and actions. It shall take into account the results of the ex-post evaluations of the previous 2007-2013 programmes established by the Decisions referred to in Article 16. 4. The ex-post evaluation report shall assess the long-term impact of the Programme and the sustainability of the effects of the Programme, with a view to informing a decision on a subsequent programme. 5. The evaluations shall also assess the way in which gender equality and non-discrimination issues have been addressed across the Programme's actions. Article 15 Indicators 1. In accordance with Article 14, the indicators set out in paragraph 2 of this Article shall serve as a basis for monitoring and evaluating the extent to which each of the Programme's specific objectives set out in Article 4 has been achieved through the actions provided for in Article 6. They shall be measured against pre-defined baselines reflecting the situation before implementation. Where relevant, indicators shall be broken down by, inter alia, sex, age and disability. 2. The indicators referred to in paragraph 1 shall include, inter alia, the following: (a) the number and percentage of persons in a target group reached by awareness-raising activities funded by the Programme; (b) the number and percentage of members of the judiciary and judicial staff in a target group that participated in training activities, staff exchanges, study visits, workshops and seminars funded by the Programme; (c) the improvement in the level of knowledge of Union law and policies in the groups participating in activities funded by the Programme compared to the entire target group; (d) the number of cases, activities and outputs of cross-border cooperation, including cooperation by means of information technology tools and procedures established at Union level; (e) participants' assessment of the activities in which they participated and of their (expected) sustainability; (f) the geographical coverage of the activities funded by the Programme. 3. In addition to the indicators set out in paragraph 2, the interim and ex-post evaluation report of the Programme shall assess, inter alia: (a) the perceived impact of the Programme on access to justice based on qualitative and quantitative data collected at European level; (b) the number and quality of instruments and tools developed through actions funded by the Programme; (c) the European added value of the Programme, including an evaluation of the Programme's activities in the light of similar initiatives which have been developed at national or European level without support from Union funding, and their (expected) results and the advantages and/or disadvantages of Union funding compared to national funding for the type of activity in question; (d) the level of funding in relation to the outcomes achieved (efficiency); (e) the possible administrative, organisational and/or structural obstacles to the smoother, more effective and efficient implementation of the Programme (scope for simplification). Article 16 Transitional measures Actions initiated on the basis of Decision 2007/126/JHA, Decision 1149/2007/EC or Decision 1150/2007/EC shall continue to be governed by the provisions of those Decisions until their completion. In respect of those actions, reference to the committees provided for in Article 9 of Decision 2007/126/JHA, in Articles 10 and 11 of Decision 1149/2007/EC and in Article 10 of Decision 1150/2007/EC shall be interpreted as references to the committee provided for in Article 11(1) of this Regulation. Article 17 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 17 December 2013. For the European Parliament The President M. SCHULZ For the Council The President L. LINKEVIÃ IUS (1) OJ C 299, 4.10.2012, p. 103. (2) OJ C 277, 13.9.2012, p. 43. (3) Position of the European Parliament of 11 December 2013 (not yet published in the Official Journal) and decision of the Council of 16 December. (4) OJ C 115, 4.5.2010, p. 1. (5) OJ C 299, 22.11.2008, p. 1. (6) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). (7) OJ C 402, 29.12.2012, p. 1. (8) Decision No 1150/2007/EC of the European Parliament and of the Council of 25 September 2007 establishing for the period 2007-2013 the Specific Programme 'Drug prevention and information' as part of the General Programme 'Fundamental Rights and Justice' (OJ L 257, 3.10.2007, p. 23). (9) Council Decision 2007/126/JHA of 12 February 2007 establishing for the period 2007-2013, as part of the General Programme on Fundamental Rights and Justice, the Specific Programme 'Criminal Justice' (OJ L 58, 24.2.2007, p. 13). (10) Decision No 1149/2007/EC of the European Parliament and of the Council of 25 September 2007 establishing for the period 2007-2013 the Specific Programme 'Civil Justice' as part of the General Programme 'Fundamental Rights and Justice (OJ L 257, 3.10.2007, p. 16). (11) OJ C 373, 20.12.2013, p. 1. (12) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (13) Regulation (EU) No 1381/2013 of the European Parliament and of the Council of 17 December 2013 establishing a Rights, Equality and Citizenship Programme for the period 2014 to 2020 (see page 62 of this Official Journal). (14) Regulation (EU) No 1288/2013 of the European Parliament and of the Council of 11 December 2013 establishing "Erasmus+": the Union programme for education, training, youth and sport and repealing Decisions No 1719/2006/EC, No 1720/2006/EC and No 1298/2008/EC (OJ L 347, 20.12.2013, p. 50). (15) Regulation (EU) No 1291/2013 of the European Parliament and of the Council of 11 December 2013 establishing Horizon 2020 - the Framework Programme for Research and Innovation (2014-2020) and repealing Decision No 1982/2006/EC (OJ L 347, 20.12.2013, p. 104). (16) Commission Delegated Regulation (EU) No 1268/2012 of 29 October 2012 on the rules of application of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council on the financial rules applicable to the general budget of the Union (OJ L 362, 31.12.2012, p. 1). (17) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884). (18) Council Decision 2002/187/JHA of 28 February 2002 setting up Eurojust with a view to reinforcing the fight against serious crime (OJ L 63, 6.3.2002, p. 1). (19) Regulation (EC) No 1920/2006 of the European Parliament and of the Council of 12 December 2006 on the European Monitoring Centre for Drugs and Drug Addiction (OJ L 376, 27.12.2006, p. 1). (20) Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council of 11 September 2013 concerning investigations conducted by the European Anti-Fraud Office (OLAF) and repealing Regulation (EC) No 1073/1999 of the European Parliament and of the Council and Council Regulation (Euratom) No 1074/1999 (OJ L 248, 18.9.2013, p. 1). (21) Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities' financial interests against fraud and other irregularities (OJ L 292, 15.11.1996, p. 2). ANNEX ALLOCATION OF FUNDS Within the financial envelope for the Programme, amounts shall be allocated as follows to each specific objective set out in Article 4(1): Specific objectives Share of the financial envelope (in %) (a) to facilitate and support judicial cooperation in civil and criminal matters 30 % (b) to support and promote judicial training, including language training on legal terminology, with a view to fostering a common legal and judicial culture 35 % (c) to facilitate effective access to justice for all, including to promote and support the rights of victims of crime, while respecting the rights of the defence 30 % (d) to support initiatives in the field of drugs policy as regards judicial cooperation and crime prevention aspects closely linked to the general objective of the Programme, in so far as they are not covered by the Instrument for financial support for police cooperation, preventing and combating crime, and crisis management, as part of the Internal Security Fund, or by the Health for Growth Programme 5 %.